POLLOCK, J.
East Liverpool is a municipal corporation in this county, and its southeastern boundary extends some distance along the Ohio river.
Under favor of R. S. 4364-20a (Gen. C'ode 13232), the electors of this municipal corporation voted in favor of prohibiting the sale of intoxicating liquors as a beverage. While the sale of intoxicating liquors was prohibited in East Liverpool under this act, William Savors, the plaintiff in error, anchored a boat in the Ohio river, opposite the boundary of this municipality, and beyond low watermark. He then constructed a passageway for persons to pass to the boat from the bank of the river, within the corporate limits of East Liverpool, and was engaged in selling intoxicating liquors as a beverage on this boat.
An affidavit was filed before the mayor of East Liverpool charging plaintiff in error with a violation of the municipal local option laws of this state, by selling intoxicating liquors within this municipal corporation. He was arrested, tried and convicted. From the judgment of the mayor error was prosecuted to the court of common pleas, resulting in a reversal of the judgment of the mayor, for the reason that the sales were not made within the municipal corporation. The state of Ohio prosecutes error to this court, seeking to reverse the judgment of the common pleas court and to affirm that of the mayor.
Two questions are urged in this court: First, were these sales made within the jurisdiction of the state of Ohio? Second, are sales of intoxicating liquors, on the Ohio river opposite the shore of a municipal corporation of this state, a violation of the municipal local option law?
In 1787 Virginia granted to the United States the Northwestern Territory, she conveyed the territory “Situate, lying and being to the northwest side of the river Ohio.”
*226Afterwards, in 1802, the state of Ohio was formed from a part of this territory.
No question now exists but what Virginia, by this grant, conveyed to low watermark on the Ohio side of the river, Handley v. Anthony, 18 U. S. (5 Wheat.) 374 [5 L. Ed. 113], limiting the territorial boundary of the state of Ohio, where it borders on the Ohio river, to low watermark on the northwest side of the river.
Afterwards by the act known as the “Virginia Compact” of 1789, which proposed the creation of the state of Kentucky, it was provided that:
“The use and navigation of the Ohio river, so far as the territory of the proposed state, or the territory which shall ' remain within the limits of this commonwealth lies thereon, shall be free and common to the citizens of the United States, and the respective jurisdictions of this commonwealth and of the proposed states on the river, as aforesaid, shall, be concurrent only with the states which may possess the opposite shores of the said river.” 13 Iiening, St. L. 17.
“This compact, by the sanction of congress, has become a law of the Union. What further legislation can be desired for judicial action?” Pennsylvania v. Bridge Co. 54 U. S. (13 How.) 518, 566 [14 L. Ed. 249].
Whether or not by this compact the state of Ohio was given authority to enforce her laws on the Ohio river beyond low watermark, has never been determined by the Supreme Court of this state. In the case of State v. Stevens, 1 Dec. Re. 82 (2 W. L. J. 66), the common pleas court of this county held “that the state of Ohio had criminal jurisdiction on the Ohio river below low watermark.”
This case went to the Supreme Court and was reversed on other grounds, but the jurisdiction on the Ohio river was not considered. Stephens v. State, 14 Ohio 386.
This compact, and similar provisions, have been a fruitful source of litigation in other jurisdictions. The supreme court of Indiana, after referring to this compact, say:
“A state has jurisdiction to try and punish offenses against its Sunday Laws committed by persons engaged in carrying *227passengers over navigable ' waters o£ the United States, lying along its borders, between different points within its territory.” Dugan v. State, 125 Ind. 130 [25 N. E. Rep. 171; 9 L. R. A. 321].
In the case of Wedding v. Meyler, 192 U. S. 573 [24 Sup. Ct. Rep. 322; 48 L. Ed. 570], the Supreme Court of the United States say:
11 Jurisdiction is acquired by an Indiana court by service, of process on the Ohio river, on the Kentucky side' of the low watermark on the Indiana shore, in view of the condition contained in the Yirginia compact of 1789.”
Mr. Justice Holmes in the opinion in this case, says:
“Concurrent jurisdiction, properly so called, on rivers, is familiar to our legislation, and means the jurisdiction of two powers over one and the same place.”
The jurisdiction of a state is the sovereign authority to make and the power to execute laws. Arnold v. Shields, 35 Ky. (5 Dana) 18, 22 [30 Am. Dec. 669, 673]; Sanders v. Anchor Line, 97 Mo. 26 [10 S. W. Rep. 595].
Persons, -while on the waters of the Ohio river flowdng along the boundaries of this state, are amenable to our laws, and the courts of this state have jurisdiction to punish for crimes committed on the waters of the Ohio river.
The remaining question, then, is the construction of the Municipal Local Option act. When the boundary line of a municipal corporation is on the Ohio river, does this law include sales on the river opposite a municipality in which the sale of intoxicating liquors is prohibited?
R. S. 4364-20b (Gen. Code 13232) provides:
“If a majority of the votes cast at such election shall be in favor of prohibiting the sale of intoxicating liquors as a beverage, then from and after thirty days from the date of lidding said election, it shall be unlawful for any person, personally or by agent, within the limits of such municipal corporation, to sell * * * intoxicating liquors.”
This is one of the statute laws of the state of Ohio, differing from the other la-ws of the state only in requiring, the approval vote of the electors of the municipal corporation, to in*228fuse life into it. A vote in a municipality in favor of prohibiting the sale of intoxicating liquors therein, puts in force a law of the state of Ohio making it a crime against the state to do any of the things prohibited by that act within the corporate limits.
If the law had applied to all municipal corporations within the state, without requiring a vote of the electors, it would hardly be claimed it did not include sales on the Ohio river opposite municipalities, just the same as other laws of the state. J>ut the violation of this law within the municipality of East Liverpool was a crime against the state of Ohio, just the Same .as the violation of any of her criminal statutes.
It is insisted that the sale made by plaintiff in error was not made within the corporate limits of East Liverpool, but on the waters of the Ohio river.
An act that is a crime within the territorial limits of the state bordering on the Ohio river, is a crime if committed on the river; and the state has power to enforce her laws on the Ohio river just the same as if the criminal act had been committed on the shore opposite that point.
No person can be convicted of a crime except in the county where the offense was committed, yet a crime committed on the Ohio river is punishable in the county bordering upon the river opposite the place where the act was committed. The jurisdictional limits of the- county extend over the river to enforce the laws on the river, just the same as on the land. If iMs is true where the law is in force along, the entire boundary 'of the county, does it not apply where the law is only in force along a part of that boundary? Conviction can be had for a violation of this municipal local option law in any court having jurisdiction of such offenses within the county where the municipality is situated.
It is claimed that the sale of intoxicating liquors made under this statute is only prohibited “within the limits of such municipal corporation.” This provision places no greater limitation upon the jurisdiction of the state to enforce its laws than the statute requiring all criminal eases to be tried in the county where the offense was committed.
*229Both the county and municipal corporations are political divisions of the state; and if the jurisdiction of one, when it is bounded by the river, extends across the river to punish offenses against the law, no good reason can be given for limiting the other to the territorial boundaries of the state.
The object of the Virginia Compact was, no doubt, the protection of the citizens living along the river from crimes committed on this public highway against the la>s gf their state. The circumstances in this ease prove the wisdom of that compact. Here the accused -had permanently anchored his boat in the river opposite this municipality, and on the banks of the river, within its territorial limits, constructed a means of access to his boat, and then proceeded to violate the criminal laws of this state then in force on the shore of the river opposite.
Because this law was limited to only a part of the boundary of the state on the Ohio river, would not tend to deprive it of any of the sovereign power of the state. To limit the application of this law to the territorial limits of the state, under the circumstances of this ease, would make the Ohio river a sanctuary for the violation of this law.
For these reasons the judgment of the common pleas court will be reversed, and that of the mayor affirmed.
Norris, J., concurs.